DETAILED ACTION
This Office Action is in response to the filing of the application on 2/09/2019. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-18 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "53" and "56" in Fig. 3 have both been used to designate what appears to be the same part of the same component, while 53 is a crankshaft and 56 is a counterweight.  
The drawings are objected to as failing to comply with 37 CFR 1.84(h)(1) because Figs. 3 and 4 show an exploded view, but fail to encompass the figure with a bracket to show the relationship between the exploded parts (see bracket of Fig. 1 for reference).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites the language “in the second rotational direction;” in line 5. Examiner suggests changing to read --in the second rotational direction.-- in order to properly end the sentence with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first sprag bearing being driven to rotate in the second rotational direction … and not being driven to rotate … in the first rotational direction” in lines 12-15. However, lines 8-11 already claimed that the first sprag bearing rotates in the first direction but not the second. It is unclear how the first sprag bearing would be able to meet both of the above contradictory statements. For the purposes of examination, lines 12-15 will be understood to be referring solely to the second sprag bearing. 

Any remaining claims are rejected for depending on a rejected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US Pat. 4,327,713) in view of Mills (US Pub. 2017/0156975).
Regarding claim 1, Okazaki discloses a massage apparatus for selectively providing either vibrational massage or percussive massage to a user (see the device of Fig. 1; see also Col. 7 lines 50-68 and Col. 8 lines 1-7), comprising: a housing (housing 90 in Fig. 1); a first massage head attached to the housing (therapeutic head member 120 in Fig. 1); a reversible motor mounted within the housing (reversible electric motor 10 in Fig. 1); a first sprag bearing (one-way clutch means 20 in Fig. 1; which are sprag bearings as seen in [0024] lines 1-3 of Applicant’s specification) rotationally coupled to the drive shaft (output shaft 11 in Fig. 1), the first sprag bearing being driven to rotate in the first rotational direction when the drive shaft rotates in the first rotational direction, and not being driven to rotate when the drive shaft rotates in the second rotational direction (see Col. 3 lines 10-20; see also Col. 7 lines 43-68 where the one-way clutch means 20 rotates with a first direction of rotation of the output shaft 
Okazaki does not have a detailed description of a controller electrically connected to the reversible motor for selectively rotating a drive shaft in a first rotational direction and in a second and opposite rotational direction. It is noted that while Okazaki does not explicitly state a controller for the reversible motor, it is understood that the reversible motor must have some control mechanism to allow it to switch rotation direction.
However, Mills teaches a similar massage device for delivering both vibratory and percussive massage, where a controller (controller 140 in Figs. 1 and 1A) is electrically connected to the reversible motor for selectively rotating a drive shaft (see [0036] where the motor can be a reversible motor) in a first rotational direction and in a second and opposite 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reversible motor of Okazaki to have a controller electrically coupled to it for controlling the rotational mode as taught by Mills, as it would provide a means for controlling the type of massage provided in response to a user input (Mills; [0022] lines 1-2).
Regarding claim 2, the modified Okazaki device has everything as claimed, including a counterbalance mounted on the second sprag bearing (Okazaki; see eccentric periphery 43 on rotor block 40 in Fig. 5), the counterbalance reducing the magnitude of vibrations that would otherwise be caused by driving of the second sprag bearing and the percussive massage head (Okazaki; see Col. 4 lines 26-50 where the eccentric periphery is eccentric to remove an amount of orbital motion, thus reducing the amount of vibration caused).
Regarding claim 3, the modified Okazaki device has everything as claimed, including when the second sprag bearing is being driven by the motor defining a percussion mode of the massage apparatus, the massage apparatus experiences less than 50% of a vibration that occurs in the massage apparatus when the first sprag bearing is being driven by the motor defining a vibration mode of the massage apparatus (Okazaki; see Col. 4 lines 26-50 where the amount of vibration caused by an orbital motion is reduced when the one-way clutch 21 which includes rotor 40 is being drive by the motor, such that there is a reduction in applied vibration. Further see Mills [0022] to [0023] where there is a controller that can selectively adjust the applied 
Regarding claim 4, the modified Okazaki device has everything as claimed, including the first and second sprag bearings are mounted on the drive shaft (Okazaki; see Fig. 1 where one-way clutches 20 and 21 are on output shaft 11), the eccentric weight is mounted on the first sprag bearing (Okazaki; see Fig. 1 where eccentric balance weight 35 in on one-way clutch 20); and the crank pin is mounted on the second sprag bearing (Okazaki; see Figs. 1 and 6 where the crank motion element 84 is on orbital motion member 63, which is part of means for taking out an orbital motion 60, which is part of the one-way clutch means 21).
Regarding claim 6, the modified Okazaki device has everything as claimed, including the controller automatically changes a rotational speed of the motor when a user activates a user control to change a rotational direction of the motor from the first rotational direction to the 
Regarding claim 7, the modified Okazaki device, as modified in claim 1, has everything as claimed, including a massage apparatus for selectively providing either vibrational massage and percussive massage to a user (Okazaki; see the device of Fig. 1; see also Col. 7 lines 50-68 and Col. 8 lines 1-7), comprising: a reversible electric motor (Okazaki; reversible electric motor 10 in Fig. 1); a controller for selectively causing the motor to turn in either a first rotational direction or a second and opposite rotational direction (Mills; see the controller in [0022] to [0023] which is used to change the rotational direction of the motor in the modified device); a drive shaft coupled to the motor (Okazaki; output shaft 11), the drive shaft being driven by the motor in either the first rotational direction or the second rotational direction (Okazaki; see Col. 3 lines 10-15); a vibration mechanism (Okazaki; see therapeutic head member 120 in Fig. 1); a first clutch rotationally coupled to the drive shaft (Okazaki; one-way clutch means 20 in Fig. 1), the first clutch driving the vibration mechanism when the drive shaft rotates in the first rotational direction and not driving the vibration mechanism when the drive shaft rotates in the second rotational direction (Okazaki; see Col. 3 lines 10-20; see also Col. 7 lines 43-68 where the one-way clutch means 20 rotates with a first direction of rotation of the output shaft 11, and does not rotate when the output shaft rotates in a second, opposite direction); a second clutch rotationally coupled to the drive shaft (Okazaki; one-way clutch means 21 in Fig. 1), the second clutch driving an output shaft (Okazaki; see reciprocating members 71 in Fig. 1) to reciprocate when the drive shaft rotates in the second rotational direction and not driving the output shaft 
Regarding claim 8, the modified Okazaki device has everything as claimed, including a percussive massage head (Okazaki; see dynamic therapy members 72 in Fig. 1), the output shaft being coupled to the percussive massage head (Okazaki; see Fig. 1 where dynamic therapy member 72 is attached to the reciprocating member 71) such that the percussive massage head reciprocates when the drive shaft rotates in the second rotational direction and does not reciprocate when the drive shaft rotates in the first rotational direction (Okazaki; see Col. 8 lines 32-38 where the reciprocating member 71 moves the dynamic therapy member 72).
Regarding claim 10, the modified Okazaki device has everything as claimed, including a crankshaft rotationally coupled to the second clutch (Okazaki; see crank motion element 84 of orbital motion member 63 in Fig. 6 (where orbital motion member 63 is part of means for taking out the orbital motion 60 in Fig. 1), which is thus rotationally coupled to one-way clutch means 21); a crank pin mounted to the crankshaft (Okazaki; see pivot pin 84a in Fig. 6 which is mounted on the crank motion element 84); an output shaft rotationally mounted to the crank pin shaft such that as the drive shaft rotates in the second direction the crank pin moves in a circular motion thereby driving the output shaft in reciprocating motion (Okazaki; see turning elements 85 in Fig. 6, see also Col. 5 lines 64-68 to Col. 6 lines 1-9 where the turning elements 85 are reciprocatingly driven by the crank element 84 and its pivot pin 84a).

Regarding claim 12, the modified Okazaki device has everything as claimed, including the unidirectional bearings comprise sprag bearings (Okazaki; see one-way clutch means 20 and 21 in Fig. 1; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings).
Regarding claim 13, the modified Okazaki device, as modified in claim 1, has everything as claimed, including a massage apparatus for selectively providing either vibrational massage and percussive massage to a user (Okazaki; see the device of Fig. 1; see also Col. 7 lines 50-68 and Col. 8 lines 1-7), comprising: a reversible electric motor (Okazaki; reversible electric motor 10 in Fig. 1); a drive shaft driven by the motor to rotate (Okazaki; output shaft 11 in Fig. 1); a controller for selectively causing the motor to turn in either a first rotational direction or a second and opposite rotational direction (Mills; see the controller in [0022] to [0023] which is used to change the rotational direction of the motor in the modified device); a percussive massage head (Okazaki; see dynamic therapy members 72 in Fig. 1); and means for coupling the drive shaft to the percussive massage head such that the percussive massage head is driven in reciprocating motion when the drive shaft rotates in the second rotational direction but not when the drive shaft rotates in the first rotational direction (Okazaki; see changing means 80 in Fig. 6 which transfers the rotational motion from the output shaft 11 to a reciprocating motion to drive the reciprocating member 71, which in turns drives dynamic therapy member 72, 
Regarding claim 14, the modified Okazaki device has everything as claimed, including an eccentric weight (Okazaki; eccentric balance weight 35 in Fig. 1); and means for coupling the drive shaft to the eccentric weight (Okazaki; see Fig. 5 where bearing 34 connects the eccentric balance weight to the output shaft 11) such that the eccentric weight rotates in circular motion when the drive shaft rotates in the first rotational direction but not when the drive shaft rotates in the second rotational direction (Okazaki; see Col. 3 lines 56-68 to Col. 4 lines 1-20 where the eccentric balance weight 35 is part of one-way clutch means 20, which is driven only in a first rotational direction).
Regarding claim 15, the modified Okazaki device has everything as claimed, including wherein: said means for coupling the drive shaft to the eccentric weight comprises: a first sprag bearing mounted to the drive shaft (Okazaki; one-way clutch means 20 in Fig. 1), the first sprag bearing having an inner race (Okazaki; upper race 34b in Fig. 5) and an outer race (Okazaki; lower race 34a in Fig. 5), the drive shaft being rotationally coupled to the inner race thereof (Okazaki; see Fig. 5 where output shaft 11 couples to upper race 34b; see also Col. 3 lines 56-68 to Col. 4 lines 1-20) and the eccentric weight being rotationally coupled to the outer race thereof (Okazaki; see Fig. 5 where lower race 34a couples to peripheral metal 33 and thus to eccentric balance weight 35); and said means for coupling the drive shaft to the percussive massage head comprises: a second sprag bearing mounted to the drive shaft (Okazaki; one-way clutch means 21 in Fig. 1), the second sprag bearing having an inner race (Okazaki; supporter ring 67 in Fig. 5) and an outer race (Okazaki; orbital motion member 63 in Fig. 5), the drive shaft 
Regarding claim 16, the modified Okazaki device has everything as claimed, including wherein: said means for coupling the drive shaft to the eccentric weight comprises a first unidirectional bearing (Okazaki; see one-way clutch means 20 in Fig. 1; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings); and said means for coupling the drive shaft to the percussive massage head comprises a second unidirectional bearing (Okazaki; see one-way clutch means 21 in Fig. 1; see also Applicant’s specification [0024] where one-way clutch bearings are equivalent to sprag bearings).
Claims 5, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Mills as applied to claims 1 and 13, respectively, and further in view of Erikson et al. (US Pub. 2018/0078450).

The modified Okazaki device does not have a detailed description of the first massage head on a first side of the housing and the percussive massage head on a second and opposite side of the housing. 
However, Erikson teaches a similar massage device with a reversible motor for selectively delivering one of two massage types to a user (see self-care device 200 in Fig. 2, which uses a reversible electric motor 202 to selectively choose between a vibration massage at vibrational pad 226 or a suction massage at suction nozzle 232, where the one-way clutch bearings 240 and 242 act as sprag bearings to selectively rotate depending on the direction of rotation of the motor shaft), where a first massage head on a first side of the housing (see vibrational pad 226 in Fig. 2) and a second massage head on a second and opposite side of the housing (see suction nozzle 232 in Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first massage head and percussive massage head (Okazaki; 120 and 72) of the modified Okazaki device to be located on opposing sides of the housing as taught by Erikson, as it would create separation between the two modes of massage so that they do not interfere with one another, while also providing a system that is small, hand-held, and portable (Erikson; see [0009] lines 37-39).

	Regarding claim 17, the modified Okazaki device as modified in claim 5 has everything as claimed, including a vibrational massage head disposed on a first side of the massage apparatus (Okazaki; see therapeutic head member 120 in Fig. 1), and wherein the percussive massage head is disposed on a second and opposite side of the massage apparatus (Okazaki; see dynamic therapy members 72 in Fig. 1, which are modified by Erikson to be located on an opposite side of the housing from the therapeutic head member 120).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Mills in view of Erikson as applied to claim 17 above, and further in view of Park (US Pub. 2017/0007498).
Regarding claim 18, the modified Okazaki device has a vibrational massage head.
The modified Okazaki device does not have a detailed description of the vibrational massage head comprising a plurality of flexible protrusions.
However, Park teaches a similar motor driven massage device capable of two different massages, where a vibratory massage head has a plurality of flexible protrusions (see device of Fig. 6, where a plurality of acupressure protrusions are formed on one side of the auxiliary massaging members 210 so massage the scalp; see [0022]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chen (US Pub. 2014/0163441), Inada (US Pat. 3,800,785), Yamasaki et al. (US Pat. 5,137,016), Barreiro (US Pat. 4,718,408), Yamasaki et al. (US Pat. 5,460,598), and Ishikawa et al. (US Pat. 10,576,012) are cited to show similar devices for using a motorized system to drive one or both of a vibratory massage and a percussion massage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785